21 F.3d 419
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Teresa Faye MESSER, Plaintiff, Appellee,v.Joseph E. MESSER, Defendant, Appellant.
No. 93-1676
United States Court of Appeals, First Circuit.
April 14, 1994

Appeal from the United States District Court for the District of New Hampshire [Hon.  Martin F. Loughlin, Senior U.S. District Judge ]
Joseph E. Messer on brief pro se.
J. Normand Jacques on brief for appellee.
D.N.H.
AFFIRMED.
Before Breyer, Chief Judge, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
To the extent appellant was seeking to remove state court actions to federal court, the petition for removal was properly dismissed because it was untimely.  28 U.S.C. Sec. 1446(b) (30 days for removal).  To the extent appellant sought to bring a new action in federal court challenging the rulings of the state court, the action was properly dismissed because lower federal courts lack authority to review state court judgments even when the judgments are challenged as unconstitutional.  Rooker v.  Fidelity Trust Co., 263 U.S. 413, 415-16 (1923);  Willhauck v.  Halpin, 953 F.2d 689, 704 n. 14 (1st Cir. 1991);  ("the Civil Rights Act is not a vehicle for collateral attack upon final state court judgments");   Lancellotti v. Fay, 909 F.2d 15, 16 (1st Cir. 1990).


2
Affirmed.